 



Exhibit 10.1
EXECUTION VERSION
NuVasive, Inc.
2.25% Convertible Senior Notes Due 2013
Purchase Agreement
March 3, 2008
Goldman, Sachs & Co.,
J.P. Morgan Securities Inc.
     As representatives of the several Purchasers
     named in Schedule I hereto,
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
     and
c/o J.P. Morgan Securities Inc
277 Park Avenue
New York, New York 10172
Ladies and Gentlemen:
NuVasive, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell to the Purchasers named in
Schedule I hereto (the “Purchasers”), for whom you are acting as representatives
(the “Representatives”), an aggregate of $200,000,000 principal amount of the
2.25% Convertible Senior Notes due 2013 (the “Firm Securities”), convertible
into shares of common stock of the Company, par value $0.001 per share
(“Stock”), and, at the election of the Purchasers, up to an aggregate of
$30,000,000 additional principal amount of 2.25% Convertible Senior Notes due
2013 (the “Optional Securities”) (the Firm Securities and the Optional
Securities which the Purchasers elect to purchase pursuant to Section 2 hereof
are herein collectively called the “Securities”).

1.   The Company represents and warrants to, and agrees with, each of the
Purchasers that:

  (a)   A preliminary offering memorandum, dated March 3, 2008 (the “Preliminary
Offering Memorandum”) and an offering memorandum, dated March 3, 2008 (the
“Offering Memorandum”), have been prepared in connection with the offering of
the Securities and shares of the Stock issuable upon conversion thereof. The
Preliminary Offering Memorandum, as amended and supplemented immediately prior
to the Applicable Time (as defined in Section 1(b)), is hereinafter referred to
as the “Pricing Memorandum”. Any reference to the Preliminary Offering

1



--------------------------------------------------------------------------------



 



      Memorandum, the Pricing Memorandum or the Offering Memorandum shall be
deemed to refer to and include the Company’s most recent Annual Report on Form
10-K and all subsequent documents filed with the Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) on or prior to
the date of such memorandum (to the extent incorporated by reference therein)
and any reference to the Preliminary Offering Memorandum or the Offering
Memorandum, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include (i) any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Memorandum or the Offering Memorandum, as the case may
be, and prior to such specified date (to the extent incorporated by reference
therein) and (ii) any Additional Issuer Information (as defined in Section 5(f))
furnished by the Company prior to the completion of the distribution of the
Securities; and all documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, the Pricing Memorandum or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports”. The Exchange Act Reports,
when they were or are filed (or in the alternative, to the extent that such
documents were thereafter amended, when such amendment was filed) with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder; and no such documents were filed with the Commission
since the Commission’s close of business on the business day immediately prior
to the date of this Agreement and prior to the execution of this Agreement,
except as set forth on Schedule II(a) hereof. The Preliminary Offering
Memorandum and any amendments or supplements thereto or the Offering Memorandum
and any amendments or supplements thereto and the Exchange Act Reports when
filed with the Commission (or in the alternative, to the extent such documents
were thereafter amended, when such amendment was filed with the Commission) did
not and will not, as of their respective dates, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by a Purchaser
through the Representatives. expressly for use therein;     (b)   For the
purposes of this Agreement, the “Applicable Time” is 4:00 pm (Eastern time) on
the date of this Agreement; the Pricing Memorandum as supplemented by the
information set forth in Schedule III hereto, taken together (collectively, the
“Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Company Supplemental Disclosure
Document (as defined in Section 6(a)(ii)) listed on Schedule II(b) hereto does
not conflict with the information contained in the Pricing Memorandum or the
Offering Memorandum and each such Company Supplemental Disclosure Document, as
supplemented by and taken together with the Pricing Disclosure Package as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements or omissions made in a Company

2



--------------------------------------------------------------------------------



 



      Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through the
Representatives expressly for use therein;     (c)   Neither the Company nor any
of its subsidiaries has sustained since the date of the latest audited financial
statements included in the Pricing Memorandum any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Memorandum; and, since the respective dates as of which information is given in
the Pricing Memorandum, there has not been any change in the capital stock
(except for changes made in the ordinary course of business consistent with past
practice pursuant to the Company’s equity plans in existence prior to the date
of this Agreement, and other than the exercise of options and warrants
outstanding prior to the date of this Agreement) or long-term debt of the
Company or any of its subsidiaries, or any change, or development involving a
prospective change, that has or would reasonably be expected to have a material
adverse effect on the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken together as a whole (a “Material Adverse Effect”), otherwise
than as set forth or contemplated in the Pricing Memorandum;     (d)   The
Company and its subsidiaries have good and marketable title in fee simple to all
real property and good and marketable title to all personal property owned by
them, in each case free and clear of all liens, encumbrances and defects except
such as are described in the Pricing Memorandum or such as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries;

  (e)   The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Memorandum, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, or is subject to
no material liability or disability by reason of the failure to be so qualified
in any such jurisdiction; and each subsidiary of the Company has been duly
incorporated or organized and is validly existing as a corporation in good
standing under the laws of its jurisdiction of incorporation;     (f)   The
Company has an authorized capitalization as set forth in the Pricing Memorandum,
and all of the issued shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable; and all of
the issued shares of capital stock of each subsidiary of the Company have been
duly and validly authorized and issued, are fully paid and non-assessable and
are owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims;

3



--------------------------------------------------------------------------------



 



  (g)   This Agreement has been duly authorized, executed and delivered by the
Company;     (h)   The Securities have been duly authorized and, when issued and
delivered pursuant to this Agreement and authenticated by the Trustee (as
defined below), will have been duly executed, authenticated, issued and
delivered and will constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the indenture to be dated as of
March 7, 2008 (the “Indenture”) between the Company and U.S. Bank National
Association, as Trustee (the “Trustee”), under which they are to be issued,
which will be substantially in the form previously delivered to you; the
Indenture has been duly authorized and, when executed and delivered by the
Company and the Trustee, the Indenture will constitute a valid and legally
binding instrument of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and the Securities and the
Indenture will conform to the descriptions thereof in the Pricing Disclosure
Package and the Offering Memorandum and will be in substantially the form
previously delivered to you;     (i)   The Registration Rights Agreement to be
dated as of March 7, 2008 (the “Registration Rights Agreement”), which will be
substantially in the form previously delivered to you, has been duly authorized,
and as of the Time of Delivery (as defined herein), will have been duly executed
and delivered by the Company, and will constitute a valid and legally binding
instrument enforceable against the Company in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles; and the Registration Rights Agreement will conform to
the descriptions thereof in the Pricing Disclosure Package and the Offering
Memorandum;     (j)   Upon issuance and delivery of the Securities in accordance
with this Agreement and the Indenture, the Securities will be convertible at the
option of the holder thereof into shares of Stock in accordance the terms of the
Securities; the Stock reserved for issuance upon conversion of the Securities
has been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities and the Indenture,
will be validly issued, fully paid and non assessable, and the issuance of such
Stock will not be subject to any preemptive or similar rights; and Stock
issuable upon conversion of the Securities will conform to the description of
the Stock contained in the Pricing Memorandum and the Offering Memorandum;    
(k)   None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;     (l)  
Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities;

4



--------------------------------------------------------------------------------



 



  (m)   The issue and sale of the Securities and the compliance by the Company
with all of the provisions of the Securities, the Indenture, the Registration
Rights Agreement and this Agreement and the consummation of the transactions
herein and therein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, other
than any conflict, breach violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect, nor will such action result in
any violation of the provisions of the Certificate of Incorporation or By-laws,
each as amended through the date of this Agreement, of the Company or any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties; and no consent, approval, authorization, order, registration
or qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement, the Indenture or the
Registration Rights Agreement, except for the filing of a registration statement
by the Company with the Commission pursuant to the Securities Act of 1933, as
amended (the “Act”) pursuant to the Registration Rights Agreement, the
qualification of the Indenture under the Trust Indenture Act in connection with
the filing of such registration statement and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Purchasers;     (n)   Neither the Company nor any of its
subsidiaries is (i) in violation of its Certificate of Incorporation or By-laws,
each as amended through the date of this Agreement, or (ii) in default in the
performance or observance of any obligation, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it or any of its properties may
be bound, other than, in the case of clause (ii) of this paragraph, any such
default that would not have a Material Adverse Effect;     (o)   The Company
does not have any “significant subsidiaries” as such term is defined in
Rule 1-02 of Regulation S-X of the Act;     (p)   Neither the Company nor any of
its affiliates does business with the government of Cuba or with any person or
affiliate located in Cuba within the meaning of Section 517.075, Florida
Statutes;     (q)   The Company and its subsidiaries are in compliance in all
material respects with all applicable rules, regulations and policies of the
Food and Drug Administration of the U.S. Department of Health and Human Services
or any committee thereof (the “FDA”) and any other U.S. or foreign government or
drug or medical device regulatory agency which has authority over the Company or
any of its subsidiaries;     (r)   Neither the Company, nor any employee of the
Company, nor, any person retained by and acting on behalf of the Company, has
made any false statements or material omissions in any submission to the FDA or
any analogous foreign governmental authority;

5



--------------------------------------------------------------------------------



 



  (s)   The Company has not received any written correspondence from the FDA, or
any other analogous foreign governmental authority indicating that its products
are unsafe or ineffective for their intended uses, or that the FDA or any
analogous foreign governmental authority will not grant clearance or approval to
market its products and the Company is not aware of any set of facts as of the
date of this Agreement which would require the Company to recall, to issue a
safety alert or to take a repair/replace/refund action in the U.S. or any
similar action in a foreign jurisdiction with respect to any of its products or
to cease further distribution or marketing of commercially available products
pending further approval, clearance, or authorization from the FDA or an
analogous foreign governmental authority or to change the device classification
or statutory product categorization of any product or to terminate or suspend
any clinical testing of any product and the Company is not currently conducting
any recall or repair/replace/refund action and is not the subject of any warning
letter or untitled letter or any criminal, civil money penalty, injunction or
seizure proceeding due to noncompliance with any FDA requirement, or, to the
knowledge of the Company, subject to any non-facility investigation relating to
its products by the FDA;     (t)   No employee or agent of the Company, nor any
officer or director of the Company, nor any other person acting on behalf of,
nor any other person directly or indirectly owned or controlled by, the Company,
acting alone or together, has (i) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other person with whom the
Company has done business, directly or indirectly, or (ii) directly or
indirectly, given or agreed to give any gift or similar benefit to any customer,
supplier, trading company, shipping company, governmental employee or other
person who is or may be in a position to help or hinder the Company (or assist
the Company in connection with any actual or proposed transaction) which, in the
case of clauses (i) or (ii), would subject the Company to any damage or penalty
in any civil, criminal or governmental litigation or proceeding;     (u)   The
Company has not unlawfully disseminated information or engaged in any
promotional activities about the use of its products which deviates in any
material respect from the FDA-cleared or approved indications for use of such
products;     (v)   The statements set forth in the Pricing Memorandum and the
Offering Memorandum under the caption “Description of Notes” and “Description of
Capital Stock”, insofar as they purport to constitute a summary of the terms of
the Securities and the Stock, and under the captions “Risk Factors—Risks Related
to Our Business and Industry—If we fail to obtain, or experience significant
delays in obtaining, FDA clearances or approvals for our future products or
product enhancements, our ability to commercially distribute and market our
products could suffer”, “—If clinical trials of our current or future product
candidates do not produce results necessary to support regulatory approval in
the United States or elsewhere, we will be unable to commercialize these
products” and “—Modifications to our marketed products may require new 510(k)
clearances or premarket approvals, or may require us to cease marketing or
recall the modified products until clearances are obtained”, and under the
captions “Material U.S. Federal Income Tax Considerations” and “Plan of
Distribution”, insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate and fair summaries;

6



--------------------------------------------------------------------------------



 



  (w)   No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) contained in any of the Pricing
Disclosure Package and the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith;    
(x)   Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included or
incorporated by reference in each of the Pricing Disclosure Package and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects;     (y)   Other than as set forth in the
Pricing Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would, individually or in
the aggregate have a Material Adverse Effect; and, to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;     (z)   When the Securities are issued
and delivered pursuant to this Agreement, the Securities will not be of the same
class (within the meaning of Rule 144A under the Act) as securities which are
listed on a national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system;    
(aa)   The Company is subject to Section 13 or 15(d) of the Exchange Act;    
(bb)   The Company is not, and after giving effect to the issuance and sale of
the Securities and the application of the proceeds thereof, will not be an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”);     (cc)  
Neither the Company nor any person acting on its or their behalf (other than the
Purchasers, as to which no representation or warranty is made) has offered or
sold the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Act;     (dd)   Within the preceding
six months, neither the Company nor any other person acting on behalf of the
Company has offered or sold to any person any Securities, or any securities of
the same or a similar class as the Securities, other than Securities offered or
sold to the Purchasers hereunder. The Company will take reasonable precautions
designed to insure that any offer or sale, direct or indirect, in the United
States or to any U.S. person (as defined in Rule 902 under the Act) of any
Securities or any substantially similar security issued by the Company, within
six months subsequent to the date on which the distribution of the Securities
has been completed (as notified to the Company by the Representatives), is made
under restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act;

7



--------------------------------------------------------------------------------



 



  (ee)   Assuming the accuracy of the representations and warranties of the
Purchasers contained in Section 3 and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Purchasers and the offer, resale and delivery of the
Securities by the Purchasers in the manner contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, to register the
Securities under the Act or to qualify the Indenture under the Trust Indenture
Act;     (ff)   The Company maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. Except as disclosed in the Pricing Memorandum, the
Company’s internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting;     (gg)   Since the date of the latest audited financial statements
included or incorporated by reference in the Pricing Memorandum, there has been
no change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting;     (hh)   The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e) of
the Exchange Act) that company with the requirements of the Exchange Act and
have been designed to ensure that material information relating to the Company
and its subsidiaries is made known to the Company’s principal executive officer
and principal financial officer by others within those entities; and such
disclosure controls and procedures are effective;     (ii)   Ernst & Young LLP,
which has audited certain financial statements of the Company and its
subsidiaries is an independent registered public accounting firm as required by
the Act and the rules and regulations of the Commission thereunder;     (jj)  
(i) The Company and its subsidiaries (x) are, and at all prior times were, in
material compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in material
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (z) have not received notice of any actual or
potential liability under or relating to any Environmental Laws, including for
the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, and have no knowledge of
any event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no material costs or liabilities associated with
Environmental Laws of or relating to the Company or its subsidiaries; and
(iii) except as described in each of the Pricing Disclosure Package and the
Offering Memorandum, (x) there are no proceedings that are pending, or that are
known to be contemplated, against

8



--------------------------------------------------------------------------------



 



      the Company or any of its subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) the Company and its subsidiaries are not aware of any
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(z) none of the Company and its subsidiaries anticipates material capital
expenditures relating to any Environmental Laws;     (kk)   (i) The Company and
its subsidiaries own or possess all patents, patent applications, inventions,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, domain names, copyrights, licenses, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) and other intellectual property necessary
for the conduct of their respective businesses as currently being conducted or
proposed to be conducted with respect to the Company’s product in clinical trial
as described in Part 1, Item 1 of the Company’s 2007 Form 10-K under the caption
“Development Projects” (“Intellectual Property”); and to the knowledge of the
Company, the conduct of such business will not conflict in any material respect
with any valid and enforceable rights of others. None of the patents owned or
licensed by the Company that are material to the Company’s and its subsidiaries’
respective businesses is invalid or unenforceable; and the Company is not aware
of any basis for a finding that any of the Intellectual Property is invalid or
unenforceable. All Intellectual Property owned by the Company or its
subsidiaries is free and clear of all liens, encumbrances, defects or other
restrictions. The Company and its subsidiaries have taken commercially
reasonable actions to maintain and protect all registered Intellectual Property
owned or controlled by the Company or its subsidiaries, including payment of
applicable maintenance fees, filing of applicable statements of use, timely
response to office actions, and disclosure of any required information.

  (ii)   To the Company’s knowledge, the Company and its subsidiaries are in
material compliance with all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions and orders relating to the
Intellectual Property owned by the Company and its subsidiaries.     (iii)  
Neither the Company nor any of its subsidiaries is (A) subject to any judgment,
order, writ, injunction or decree of any court or any federal, state, local,
foreign or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or any arbitrator, or (B) has entered into
or is a party to any contract, in each case, which materially restricts or
impairs its use of any Intellectual Property, except as set forth in the
Offering Memorandum.     (iv)   The Company and its subsidiaries have taken all
commercially reasonable actions to protect their rights in confidential
information and trade secrets, protect any confidential information provided to
them by any other person, and obtain ownership of all works of authorship and
inventions made by its employees, consultants and contractors and which relate
to the Company’s business. All founders, key employees and any other employees
involved in the development of software for the Company have signed
confidentiality and

9



--------------------------------------------------------------------------------



 



      invention assignment agreements with the Company, except for such failure
as would not have a Material Adverse Effect.     (ll)   The Company and its
subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as, in the Company’s
reasonable judgment, are prudent and customary in the business in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business;     (mm)   The Company and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
for such failure as would not have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit;     (nn)   Except as described in each of the Pricing
Disclosure Package and the Offering Memorandum, with respect to the stock
options (the “Stock Options”) granted pursuant to the stock-based compensation
plans of the Company and its subsidiaries (the “Company Stock Plans”), (i) each
Stock Option designated by the Company at the time of grant as an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”) so qualifies, (ii) each grant of a Stock Option was duly authorized
no later than the date on which the grant of such Stock Option was by its terms
to be effective (the “Grant Date”) by all necessary corporate action, including,
as applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee or representative thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto, (iii) each such grant was made in accordance
with the material terms of the Company Stock Plans, the Exchange Act and all
other applicable laws and regulatory rules or requirements, including the rules
of the NASDAQ Global Select Market (“NASDAQ”) and any other exchange on which
Company securities are traded, (iv) the per share exercise price of each Stock
Option was equal to or greater than the fair market value of a share of Common
Stock on the applicable Grant Date since the date the Company became subject to
Section 13 or 15(d) of the Exchange Act and (v) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
The Company has not knowingly granted, and there is no and has been no policy or
practice of the Company of granting, Stock Options prior to, or otherwise
coordinating the grant of Stock Options for purposes of improperly manipulating
the grantee’s strike price in connection with, the release or other public
announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects;     (oo)   No relationship, direct
or indirect, exists between or among the Company or any of its subsidiaries, on
the one hand, and the directors, officers, stockholders or other affiliates of
the Company or any of its subsidiaries, on the other, that would be required by
the Act to be

10



--------------------------------------------------------------------------------



 



      described in a registration statement to be filed with the Commission and
that is not so described in each of the Pricing Disclosure Package and the
Offering Memorandum;     (pp)   The Company and its subsidiaries have paid all
federal, state, local and foreign taxes and filed all tax returns required to be
filed through the date hereof, or filed extensions as permitted by law with
adequate reserves therefor on the Company’s balance sheet; and except as
otherwise disclosed in each of the Pricing Disclosure Package and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets;     (qq)   No labor disturbance by or
dispute with employees of the Company or any of its subsidiaries exists or, to
the knowledge of the Company, is contemplated or threatened and the Company is
not aware of any existing or imminent labor disturbance by, or dispute with, the
employees of any of the Company’s or any of the Company’s subsidiaries’
principal suppliers, contractors or customers;     (rr)   (i) Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), for which the Company or any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (v) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC, in the ordinary course
and without default) in respect of a Plan (including a “multiemployer plan”,
within the meaning of Section 4001(a)(3) of ERISA), except for any failure,
violation or default that would not, individually or in the aggregate, have a
Material Adverse Effect.     (ss)   Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment;

11



--------------------------------------------------------------------------------



 



  (tt)   The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened;
    (uu)   None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC;     (vv)  
No subsidiary of the Company is currently prohibited, directly or indirectly,
under any agreement or other instrument to which it is a party or is subject,
from paying any dividends to the Company, from making any other distribution on
such subsidiary’s capital stock, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company;     (ww)   Neither the Company nor any of its subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against any of them or any
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities; and     (xx)   Except as described
in the Pricing Memorandum, there is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

2.   Subject to the terms and conditions herein set forth, (a) the Company
agrees to issue and sell to each of the Purchasers, and each of the Purchasers
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 97% of the principal amount thereof, plus accrued interest from
March 7, 2008 to the Time of Delivery hereunder, if any, the principal amount of
Securities set forth opposite the name of such Purchaser in Schedule I hereto,
and (b) in the event and to the extent that the Purchasers shall exercise the
election to purchase Optional Securities as provided below, the Company agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at the same purchase
price set forth in clause (a) of this Section 2, that portion of the aggregate
principal amount of the Optional Securities as to which such election shall have
been exercised (to be adjusted by you so as to eliminate fractions of $1,000),
determined by multiplying such aggregate

12



--------------------------------------------------------------------------------



 



    principal amount of Optional Securities by a fraction, the numerator of
which is the maximum aggregate principal amount of Optional Securities which
such Purchaser is entitled to purchase as set forth opposite the name of such
Purchaser in Schedule I hereto and the denominator of which is the maximum
aggregate principal amount of Optional Securities which all of the Purchasers
are entitled to purchase hereunder.       The Company hereby grants to the
Purchasers the right to purchase at their election up to $30,000,000 aggregate
principal amount of Optional Securities, at the purchase price set forth in
clause (a) of the first paragraph of this Section 2 for the sole purpose of
covering sales of securities in excess of the aggregate principal amount of Firm
Securities. Any such election to purchase Optional Securities may be exercised
by written notice from the Representatives to the Company, given within a period
of 30 calendar days after the date of this Agreement, setting forth the
aggregate principal amount of Optional Securities to be purchased and the date
on which such Optional Securities are to be delivered, as determined by the
Representatives but in no event earlier than the First Time of Delivery (as
defined in Section (4) hereof) or, unless you and the Company otherwise agree in
writing, earlier than one or later than 10 business days after the date of such
notice.   3.   Upon the authorization by you of the release of the Securities,
the several Purchasers propose to offer the Securities for sale upon the terms
and conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser hereby represents and warrants to, and agrees with the Company that:

  (a)   It will offer and sell the Securities only to persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;  
  (b)   It is an Institutional Accredited Investor, within the meaning of Rule
501(a) under the Act; and     (c)   It will not offer or sell the Securities by
any form of general solicitation or general advertising, including but not
limited to the methods described in Rule 502(c) under the Act.

4.   (a)  The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor by wire
transfer to the Company in Federal (same day) funds, by causing DTC to credit
the Securities to the account of Goldman, Sachs & Co. at DTC. The Company will
cause the certificates representing the Securities to be made available to the
Representatives for checking at least twenty-four hours prior to the Time of
Delivery (as defined below) at the office of Davis Polk & Wardwell, 1600 El
Camino Real, Menlo Park, California 94025 (the “Closing Location”). The time and
date of such delivery and payment shall be, with respect to the Firm Securities,
9:30 a.m., New York City time, on March 7, 2008 or such other time and date as
the Representatives and the Company may agree upon in writing, and with respect
to the Optional Securities, 9:30 a.m. New York City time, on the date specific
by you in the written notice given by you of the Purchasers’ election to
purchase such Optional

13



--------------------------------------------------------------------------------



 



    Securities, or such other time and date as the Representatives and the
Company may agree upon in writing. Such time and date for delivery of the Firm
Securities are herein called the “First Time of Delivery”, such time and date
for delivery of the Optional Securities, if not the First Time of Delivery, are
herein called the “Second Time of Delivery”, and each such time and date for
delivery are herein called a “Time of Delivery”.

  (b)   The documents to be delivered at such Time of Delivery by or on behalf
of the parties hereto pursuant to Section 8 hereof, including the cross-receipt
for the Securities and any additional documents requested by the Purchasers
pursuant to Section 8(l) hereof, will be delivered at such time and date at the
Closing Location, and the Securities will be delivered at DTC (or its designated
custodian), all at such Time of Delivery. A meeting will be held at the Closing
Location at 2:00 p.m., New York City time, on the New York Business Day next
preceding such Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

5.   The Company agrees with each of the Purchasers:

  (a)   To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;     (b)   Promptly from time to time to take such action as
you may reasonably request to qualify the Securities and the shares of Stock
issuable upon conversion of the Securities for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;     (c)   To furnish the Purchasers with
written and electronic copies thereof in such quantities as you may from time to
time reasonably request, and if, at any time prior to the expiration of nine
months after the date of the Offering Memorandum, any event shall have occurred
as a result of which the Offering Memorandum as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Offering Memorandum is
delivered, not misleading, or, if for any other reason it shall be necessary or
desirable during such same period to amend or supplement the Offering
Memorandum, to notify you and upon your request to prepare and furnish without
charge to each Purchaser and to any dealer in securities as many written and
electronic copies as you may from time to time reasonably request of an amended
Offering Memorandum or a supplement to the Offering Memorandum which will
correct such statement or omission or effect such compliance;     (d)   During
the period beginning from the date hereof and continuing until the date 90 days
after the date of this Agreement, not to offer, sell contract to sell or
otherwise dispose of, except

14



--------------------------------------------------------------------------------



 



      as provided hereunder, any securities of the Company that are
substantially similar to the Securities or the Stock, including but not limited
to any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities (other than (i) pursuant to equity plans existing on, or upon the
conversion or exchange of convertible or exchangeable securities outstanding as
of, the date of this Agreement or (ii) the issuance of Stock having an aggregate
value of up to $50 million (valued at the time of entering into the definitive
agreement) in connection with the acquisition of a company, business or
technology by the Company, without the prior written consent of each of the
Representatives;     (e)   The Company shall maintain a program under which its
directors may sell shares of Stock pursuant to the exemption under clause
(iv) of the fourth paragraph of the lock-up letters described in Section 8(l)
hereof. Such program shall be reasonably designed and enforced by the Company to
ensure that such directors sell no more than an aggregated of 150,000 shares of
Stock during the period that such lock-up letters are in effect. If at any time
the Company has knowledge that greater than 150,000 shares of Stock have been
sold by such directors in violation of such lock-up agreements or this
Agreement, the Company shall immediately notify the Representatives and take all
reasonably necessary actions to prevent any such further sales;     (f)   Not to
be or become, at any time prior to the expiration of two years after the Time of
Delivery, an open-end investment company, unit investment trust, closed-end
investment company or face-amount certificate company that is or is required to
be registered under Section 8 of the Investment Company Act;     (g)   At any
time during the two-year period after the Time of Delivery, when the Company is
not subject to Section 13 or 15(d) of the Exchange Act, for the benefit of
holders from time to time of Securities, to furnish at its expense, upon
request, to holders of Securities and prospective purchasers of securities
information (the “Additional Issuer Information”) satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Act;     (h)   If requested by you,
to use its best efforts to cause the Securities to be eligible for the PORTAL
trading system of the National Association of Securities Dealers, Inc.;     (i)
  Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Memorandum), to make available to its
stockholders consolidated summary financial information of the Company and its
subsidiaries for such quarter in reasonable detail;     (j)   During the period
of one year after the First Time of Delivery, the Company will not, and will not
permit any of its “affiliates” (as defined in Rule 144 under the Act) to, resell
any of the Securities which constitute “restricted securities” under Rule 144
that have been reacquired by any of them;

15



--------------------------------------------------------------------------------



 



  (k)   To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Memorandum
under the caption “Use of Proceeds”     (l)   To reserve and keep available at
all times, free of preemptive rights, shares of Stock for the purpose of
enabling the Company to satisfy any obligations to issue shares of its Stock
upon conversion of the Securities; and     (m)   To use its best efforts to
list, subject to notice of issuance, the shares of Stock issuable upon
conversion of the Securities on NASDAQ.

6.

  (a)   (i) The Company represents and agrees that, without the prior consent of
each of the Representatives, it has not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”);

(ii) each Purchaser represents and agrees that, without the prior consent of the
Company and each of the Representatives, other than one or more term sheets
relating to the Securities containing customary information and conveyed to
purchasers of securities, it has not made and will not make any offer relating
to the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets), is hereinafter referred to as a “Purchaser
Supplemental Disclosure Document”); and
(iii) any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Company and
each of the Representatives is listed on Schedule II(b) hereto;

  7.   The Company covenants and agrees with the several Purchasers that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
issue of the Securities and the shares of Stock issuable upon conversion of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Registration Rights Agreement, the Blue Sky Memorandum, closing
documents (including any compilations thereof) and any other documents in
connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities and
the shares of Stock issuable upon conversion of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the fees and disbursements of counsel for the Purchasers in connection

16



--------------------------------------------------------------------------------



 



      with such qualification and in connection with the Blue Sky and legal
investment surveys in an amount not to exceed $10,000.00; (iv) any fees charged
by securities rating services for rating the Securities; (v) the cost of
preparing the Securities; (vi) the fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture and the Securities; (vii) any cost incurred in
connection with the designation of the Securities for trading in PORTAL and the
listing of the shares of Stock issuable upon conversion of the Securities; and
(viii) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Purchasers will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, and any advertising expenses connected with any
offers they may make.

8.   The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of the Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

  (a)   Davis Polk & Wardwell, counsel for the Purchasers, shall have furnished
to you such opinion or opinions, dated such Time of Delivery, with respect to
the matters covered in paragraphs (vii), (viii), (ix), (x), (xiv) (except as to
“Material U.S. Federal Income Tax Considerations”) and (xvi) of subsection
(b) below, and a letter with respect to paragraph (xviii) of subsection (b), as
well as such other related matters as you may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters;     (b)   Heller Ehrman LLP,
counsel for the Company, shall have furnished to you their written opinion,
dated such Time of Delivery, in form attached hereto as Exhibit B;     (c)  
Jonathan D. Spangler, Vice President and Chief Patent Counsel for the Company,
shall have furnished to you, at the request of the Company, his written opinion
dated the Time of Delivery, in form and substance satisfactory to you, to the
effect that:

  (i)   Nothing has come to his attention causing him to believe that the
statements relating to any intellectual property rights owned or licensed by the
Company or its subsidiaries included in Part I, Item 1 of the Company’s 2007
Form 10-K under the caption “Business—Intellectual Property”, “—Patents” and
“Trademarks”, and the statements set forth in Part I, Item 1A of the Company’s
2007 Form 10-K and the Offering Circular under the caption “Risk Factors—Risks
Related to Our Intellectual Property and Potential Litigation—Our ability to
protect our intellectual property and proprietary technology through patents and
other means is uncertain” as of the date hereof contain any untrue statement of
material fact or fail to state any material fact necessary to make the
statements therein not misleading;     (ii)   To his knowledge, the Company owns
or otherwise possesses sufficient rights under all intellectual property rights
that are currently employed by the Company in connection with the business now
operated by it, or that is necessary for the manufacture, use or sale of its
current products and the proposed product that is in clinical trial as described

17



--------------------------------------------------------------------------------



 



      in Part I, Item 1 of the Company’s 2007 Form 10-K under the captions
“Business—The NuVasive Solution—Maximum Access Surgery (MAS)”,
“—MAS—NeuroVision”, “MAS—MaXcess”, “MAS—Specialized Implants”, and “—Classic
Fusion” and “Development Projects”;     (iii)   To his knowledge, neither the
Company nor its subsidiaries has received any communication or notice alleging
any act of infringement by the Company or any of its subsidiaries of any
intellectual property rights of any third party other than those set forth in
Part I, Item 1A of the Company’s 2007 Form 10-K and the Offering Circular under
the caption “Risk Factors—Risks Related to Our Intellectual Property and
Potential Litigation—Our ability to protect our intellectual property and
proprietary technology through patents and other means is uncertain”;     (iv)  
To his knowledge, the claims of all issued, unexpired patents owned by or
exclusively licensed to the Company or any of its subsidiaries are valid and
enforceable under the U.S. patent laws ;     (vi)   The statements included in
Part I, Item 1 of the Company’s 2007 Form 10-K under the caption
“Business—Intellectual Property”, “—Patents” and “Trademarks”, and the
statements set forth in Part I, Item 1A of the Company’s 2007 Form 10-K and the
Offering Circular under the caption “Risk Factors—Risks Related to Our
Intellectual Property and Potential Litigation—Our ability to protect our
intellectual property and proprietary technology through patents and other means
is uncertain”, insofar as such statements purport to summarize applicable
provisions of United States patent law and regulations promulgated thereunder,
are accurate summaries in all material respects of the provisions purported to
be summarized therein.     (vii)   To his knowledge, no interference,
reexamination, or other judicial or administrative proceeding pertaining to the
validity, enforceability, or scope of any patents or other intellectual property
rights owned by or exclusively licensed to the Company has been threatened or
declared; and     (viii)   To his knowledge, all material published literature,
all material patent references, and any other material pertinent information
relating to the inventions claimed in any patents or patent applications owned
by the Company or any of its subsidiaries and qualifying as prior art under
United States patent law known to him has been disclosed to the United States
Patent and Trademark Office (USPTO) in accordance with 37 C.F.R. Section 1.56.
To his knowledge, all material information submitted to the USPTO in the
relevant applications, and in connection with the prosecution of the relevant
applications, was believed to be accurate at the time it was submitted. Neither
he, nor to his knowledge, the Company and its subsidiaries, have made any
material misrepresentation or concealed any material information from the USPTO
in any patent or patent application owned by the Company or any of its
subsidiaries in violation of 37 C.F.R. Section 1.56.

  (d)   On the date of the Offering Memorandum prior to the execution of this
Agreement and also at the Time of Delivery, Ernst & Young LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form attached hereto as Exhibit C;

18



--------------------------------------------------------------------------------



 



  (e)   (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included in the
Pricing Memorandum any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum, and (ii) since the
respective dates as of which information is given in the Pricing Memorandum
there shall not have been any change in the capital stock (except for changes
made in the ordinary course of business consistent with past practice pursuant
to the Company’s equity plans in existence prior to the date of this Agreement,
and other than the exercise of options and warrants outstanding prior to the
date of this Agreement) or long-term debt of the Company or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Memorandum, the effect of which, in any such case described in
clause (i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being issued at such Time of Delivery on the terms and in the manner
contemplated in this Agreement and in the Offering Memorandum;     (f)   On or
after the Applicable Time (i) no downgrading shall have occurred in the rating
accorded the Company’s debt securities by any “nationally recognized statistical
rating organization”, as that term is defined by the Commission for purposes of
Rule 436(g)(2) under the Act, and (ii) no such organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, its rating of any of the Company’s debt securities;     (g)   On
or after the Applicable Time there shall not have occurred any of the following:
(i) a suspension or material limitation in trading in securities generally on
the New York Stock Exchange; or on NASDAQ; (ii) a suspension or material
limitation in trading in the Company’s securities on NASDAQ; (iii) a general
moratorium on commercial banking activities declared by either Federal, New York
or California State authorities or a material disruption in commercial banking
or securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being issued at such Time of Delivery on the terms and in the manner
contemplated in the Offering Memorandum;     (h)   The Securities have been
designated for trading on PORTAL;     (i)   The shares of Stock issuable upon
conversion of the Securities shall have been duly listed, subject to notice of
issuance, for quotation on NASDAQ;     (j)   The Purchasers shall have received
a counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company;

19



--------------------------------------------------------------------------------



 



  (k)   The Company shall have obtained and delivered to the Purchasers executed
copies of a lock-up agreement in the form attached hereto as Exhibit A from each
of the executive officers and directors of the Company; and     (l)   The
Company shall have furnished or caused to be furnished to you at such Time of
Delivery certificates of officers of the Company satisfactory to you as to the
accuracy of the representations and warranties of the Company herein at and as
of such Time of Delivery, as to the performance by the Company of all of its
obligations hereunder to be performed at or prior to such Time of Delivery, as
to the matters set forth in subsection (e) of this Section and as to such other
matters as you may reasonably request.

9. (a)   The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Offering Memorandum, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Offering Memorandum or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through the
Representatives expressly for use therein.     (b)   Each Purchaser will
indemnify and hold harmless the Company against any losses, claims, damages or
liabilities to which the Company may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Offering Memorandum,
the Pricing Memorandum, the Offering Memorandum, or any amendment or supplement
thereto, or any Company Supplemental Disclosure Document, or arise out of or are
based upon the omission or alleged omission to state therein a material fact or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Memorandum, the Pricing Memorandum, the Offering Memorandum or any such
amendment or supplement, or any Company Supplemental Disclosure Document in
reliance upon and in conformity with written information furnished to the
Company by such Purchaser through the Representatives expressly for use therein;
and will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.

20



--------------------------------------------------------------------------------



 



  (c)   Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.     (d)   If the indemnification provided
for in this Section 9 is unavailable to or insufficient to hold harmless an
indemnified party under subsection (a) or (b) above in respect of any losses,
claims, damages or liabilities (or actions in respect thereof) referred to
therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative benefits received by the Company on the one hand and the
Purchasers on the other from the offering of the Securities. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Memorandum. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or

21



--------------------------------------------------------------------------------



 



      prevent such statement or omission. The Company and the Purchasers agree
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation (even if the Purchasers
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), no Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
underwriting obligations and not joint.     (e)   The obligations of the Company
under this Section 9 shall be in addition to any liability which the Company may
otherwise have and shall extend, upon the same terms and conditions, to any
affiliate of each Purchaser and each person, if any, who controls any Purchaser
within the meaning of the Act; and the obligations of the Purchasers under this
Section 9 shall be in addition to any liability which the respective Purchasers
may otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Act.

10. (a)   If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein at such Time of Delivery. If within thirty-six hours
after such default by any Purchaser you do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of thirty-six
hours within which to procure another party or other parties satisfactory to you
to purchase such Securities on such terms. In the event that, within the
respective prescribed periods, you notify the Company that you have so arranged
for the purchase of such Securities, or the Company notifies you that it has so
arranged for the purchase of such Securities, you or the Company shall have the
right to postpone the Time of Delivery for a period of not more than seven days,
in order to effect whatever changes may thereby be made necessary in the
Offering Memorandum, or in any other documents or arrangements, and the Company
agrees to prepare promptly any amendments to the Offering Memorandum which in
your opinion may thereby be made necessary. The term “Purchaser” as used in this
Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.     (b)   If, after giving effect to any
arrangements for the purchase of the Securities of a defaulting Purchaser or
Purchasers by you and the Company as provided in subsection (a) above, the
aggregate principal amount of such Securities which remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Securities to
be purchased at such Time of Delivery, then the Company shall have the right to
require each non-defaulting Purchaser to purchase the principal amount of
Securities which such Purchaser agreed to

22



--------------------------------------------------------------------------------



 



      purchase hereunder at such Time of Delivery and, in addition, to require
each non-defaulting Purchaser to purchase its pro rata share (based on the
principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.     (c)   If, after giving
effect to any arrangements for the purchase of the Securities of a defaulting
Purchaser or Purchasers by you and the Company as provided in subsection (a)
above, the aggregate principal amount of Securities which remains unpurchased
exceeds one-eleventh of the aggregate principal amount of all the Securities to
be purchased at such Time of Delivery, or if the Company shall not exercise the
right described in subsection (b) above to require non-defaulting Purchasers to
purchase Securities of a defaulting Purchaser or Purchasers, then this Agreement
(or, with respect to the Second Time of Delivery, the obligation of the
Purchasers to purchase and of the Company to sell the Optional Securities) shall
thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Company, except for the expenses to be borne by the Company and
the Purchasers as provided in Section 6 hereof and the indemnity and
contribution agreements in Section 9 hereof; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

11.   The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.   12.   If this Agreement shall be
terminated pursuant to Section 10 hereof, the Company shall not then be under
any liability to any Purchaser except as provided in Sections 7 and 9 hereof;
but, if for any other reason, the Securities are not delivered by or on behalf
of the Company as provided herein, the Company will reimburse the Purchasers
through you for all expenses approved in writing by you, including fees and
disbursements of counsel, reasonably incurred by the Purchasers in making
preparations for the purchase, sale and delivery of the Securities, but the
Company shall then be under no further liability to any Purchaser except as
provided in Sections 7 and 9 hereof.   13.   In all dealings hereunder, you
shall act on behalf of each of the Purchasers, and the parties hereto shall be
entitled to act and rely upon any statement, request, notice or agreement on
behalf of any Purchaser made or given by you jointly.       All statements,
requests, notices and agreements hereunder shall be in writing, and if to the
Purchasers shall be delivered or sent by mail, telex or facsimile transmission
to you as the Representatives in care of Goldman, Sachs & Co., One New York
Plaza, 42nd Floor, New York, New York 10004, Attention: Registration Department
and in care of J.P. Morgan Securities Inc., 277 Park Avenue, New York, New York
10172, Attention: Syndicate Desk; and if to the Company shall be delivered or
sent by mail, telex or facsimile transmission to the address of the Company set
forth in the Offering Memorandum, Attention: Secretary; provided, however, that
any notice to a Purchaser pursuant to Section 8(I) hereof shall be delivered or
sent by mail, telex or facsimile transmission to such Purchaser at its address
set forth in its Purchasers’ Questionnaire, or telex

23



--------------------------------------------------------------------------------



 



    constituting such Questionnaire, which address will be supplied to the
Company by you upon request. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.       In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the initial purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the initial purchasers to
properly identify their respective clients.   14.   This Agreement shall be
binding upon, and inure solely to the benefit of, the Purchasers, the Company
and, to the extent provided in Sections 9 and 11 hereof, the officers and
directors of the Company and each person who controls the Company or any
Purchaser, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Securities from any Purchaser
shall be deemed a successor or assign by reason merely of such purchase.   15.  
Time shall be of the essence of this Agreement.   16.   The Company acknowledges
and agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the several Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Purchaser is acting solely
as a principal and not the agent or fiduciary of the Company, (iii) no Purchaser
has assumed an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Purchaser has advised or is currently advising the
Company on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company agrees that it will not claim that the Purchaser, or
any of them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company, in connection with such transaction or
the process leading thereto.   17.   This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Company and
the Purchasers, or any of them, with respect to the subject matter hereof.   18.
  This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.   19.   The Company and each of the Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.   20.   This Agreement
may be executed by any one or more of the parties hereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.  
21.   Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax

24



--------------------------------------------------------------------------------



 



    treatment and tax structure shall remain confidential (and the foregoing
sentence shall not apply) to the extent necessary to enable any person to comply
with securities laws. For this purpose, “tax treatment” means US federal and
state income tax treatment, and “tax structure” is limited to any facts that may
be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us five counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.
[Signature Page Follows]

25



--------------------------------------------------------------------------------



 



            Very truly yours,

NuVasive, Inc.
      By:   /s/ Alexis V. Lukianov         Name:   Alexis V. Lukianov       
Title:   Chairman and Chief Executive Officer     

Accepted as of the date hereof:
Goldman, Sachs & Co.

         
By:
  /s/ Authorized Signatory
 
   
 
  Name:    
 
  Title:    
 
        J.P. Morgan Securities Inc.    
 
       
By:
  /s/ Jason M. Wood
 
   
 
  Name: Jason M. Wood    
 
  Title: Executive Director    

               On behalf of each of the Purchasers
[Signature Page to Purchase Agreement]

26



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal       Amount of       Securities       to be   Purchaser
  Purchased  
Goldman, Sachs & Co.
  $ 100,000,000  
J.P. Morgan Securities Inc.
    100,000,000  
 
     
Total
  $ 200,000,000  
 
     

27



--------------------------------------------------------------------------------



 



SCHEDULE II

  (a)   Additional Documents Incorporated by Reference:     (b)   Approved
Supplemental Disclosure Documents:

Investor road show slide presentation

28



--------------------------------------------------------------------------------



 



SCHEDULE III
(pricing term sheet attached)

29



--------------------------------------------------------------------------------



 



Exhibit A
Form of Lock-Up Agreement
Goldman, Sachs & Co.
J.P. Morgan Securities Inc.
     As representatives of the several Purchasers
     named in Schedule I to the Purchase Agreement
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
          Re: NuVasive, Inc. — Lock-Up Agreement
Ladies and Gentlemen:
The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into a Purchase Agreement (the “Purchase
Agreement”) on behalf of the several purchasers named in Schedule I to such
agreement (collectively, the “Purchasers”), with NuVasive, Inc., a Delaware
corporation (the “Company”), providing for the offering of the Company’s
Convertible Senior Notes due 2013 (the “Securities”). The Securities will be
convertible into shares of common stock of the Company, par value $0.001 per
share (the “Common Stock”).
     In consideration of the agreement by the Purchasers to offer and sell the
Securities, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date hereof and continuing to and including the
date 90 days after the date of the Purchase Agreement, the undersigned will not
offer, sell, contract to sell, pledge, grant any option to purchase, make any
short sale or otherwise dispose of any shares of Common Stock, or any options or
warrants to purchase any shares of Common Stock, or any securities convertible
into, exchangeable for or that represent the right to receive shares of Common
Stock, whether now owned or hereinafter acquired, owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
Securities Exchange Commission (collectively the “Undersigned’s Shares”).
     The foregoing restriction is expressly agreed to preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such shares.

A-1



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the undersigned may transfer the
Undersigned’s Shares (i) as a bona fide gift or gifts, provided that the donee
or donees thereof agree to be bound in writing by the restrictions set forth
herein, (ii) to any trust for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, provided that the trustee of the
trust agrees to be bound in writing by the restrictions set forth herein, and
provided further that any such transfer shall not involve a disposition for
value, (iii) pursuant to any contract, instruction or plan complying with
Rule 10b5-1 of the Securities Exchange Act of 1934, as amended, that has been
entered into by the undersigned prior to the date of this Lock-Up Agreement,
(iv) that are beneficially owned by the undersigned who are directors of the
Company and that are designated by the Company to part of an aggregate of up to
150,000 shares of Common Stock as set forth in the Purchase Agreement or
(v) with the prior written consent of each of Goldman, Sachs & Co. and J.P.
Morgan Securities Inc. on behalf of the Purchasers; provided, however, in the
case of clauses (i) and (ii), no party, including the undersigned, shall (a) be
required to, nor shall it voluntarily, file a report under the Securities
Exchange Act of 1934, as amended, in connection with such transfer (other than a
filing on Form 5 made after the expiration of the 90-day restricted period
referred to above) or (b) otherwise voluntarily effect any public filing, report
or announcement of such transfer.
     For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
In addition, notwithstanding the foregoing, if the undersigned is a corporation,
the corporation may transfer the capital stock of the Company to any
wholly-owned subsidiary of such corporation; provided, however, that in any such
case, it shall be a condition to the transfer that the transferee execute an
agreement stating that the transferee is receiving and holding such capital
stock subject to the provisions of this Lock-up Agreement and there shall be no
further transfer of such capital stock except in accordance with this Lock-Up
Agreement, and provided further that any such transfer shall not involve a
disposition for value. The undersigned now has, and, except as contemplated by
clause (i), (ii), (iii) or (iv) above, for the duration of this Lock-Up
Agreement will have, good and marketable title to the Undersigned’s Shares, free
and clear of all liens, encumbrances, and claims whatsoever.
     In addition, the undersigned agrees that, without the prior written consent
of each of Goldman, Sachs & Co. and J.P. Morgan Securities Inc. on behalf of the
Purchasers, it will not, during the period commencing on the date hereof and
ending 90 days after the date of the Purchase Agreement, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions.
     The undersigned understands that the Company and the Purchasers are relying
upon this Lock-Up Agreement in proceeding toward consummation of the offering.
The undersigned further understands that this Lock-Up Agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns.

         
 
  Very truly yours,    
 
       
 
 
 
   

A-2



--------------------------------------------------------------------------------



 



         
 
  Exact Name of Shareholder    
 
       
 
 
 
Authorized Signature    
 
       
 
 
 
Title    

A-3



--------------------------------------------------------------------------------



 



Exhibit B
Form of Opinion of Outside Counsel
          (a) The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
full corporate power and authority to own its properties and conduct its
business as described in the Offering Memorandum. The Company has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of California and Tennessee.
          (b) The Company has an authorized capitalization as set forth in the
Offering Memorandum.
          (c) The Company has the corporate power and authority to execute and
deliver each of the Transaction Documents to which it is a party and to perform
its obligations thereunder.
          (d) The Indenture has been duly authorized, executed and delivered by
the Company and, assuming due execution and delivery thereof by the Trustee,
constitutes a valid and legally binding instrument, enforceable against the
Company in accordance with its terms.
          (e) The Securities have been duly authorized, executed, authenticated,
issued and delivered and constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the Indenture; and the Securities
and the Indenture conform to the summary descriptions thereof in the Offering
Memorandum.
          (f) The shares of Stock initially issuable upon conversion of the
Securities have been duly and validly authorized and reserved for issuance and,
when issued and delivered in accordance with the provisions of the Securities
and the Indenture, will be duly and validly issued and fully paid and non
assessable, and will conform to the description of the Stock contained in the
Offering Memorandum.
          (g) The Purchase Agreement has been duly authorized, executed and
delivered by the Company. The Registration Rights Agreement has been duly
authorized, executed and delivered by the Company, and when duly executed and
delivered by the other parties thereto, constitutes a valid and legally binding
instrument enforceable against the Company in accordance with its terms.
          (h) The issue and sale of the Securities and the compliance by the
Company with all of the provisions of the Securities, the Indenture, the
Registration Rights Agreement and the Purchase Agreement and the consummation of
the transactions herein and therein contemplated will not: (i) conflict with or
result in a breach or violation by the Company of any of the terms or provisions
of, or constitute a default under, any material contract or other agreement or
instrument: (a) filed as an exhibit to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2007, or (b) to our knowledge, entered into
after December 31, 2007 (collectively, the “Material Contracts”), except for
such conflicts or breaches as would not, individually or in the aggregate, have
a material adverse effect on the Company and its subsidiaries, taken as a whole,
(ii) result in any violation of the provisions of the Certificate of

B-1



--------------------------------------------------------------------------------



 



Incorporation or By laws of the Company or (iii) result in the violation of any
federal, Delaware corporate, California or New York statute or any order, rule
or regulation known to us of any federal, California or New York court,
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties.
          (i) No consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by the Purchase Agreement, the
Indenture or the Registration Rights Agreement, except: (i) the potential filing
of a registration statement by the Company with the Commission pursuant to the
Act pursuant to the Registration Rights Agreement, such as may be required under
the Act in connection with the shares of Stock issuable upon conversion of the
Securities, and the subsequent declaration of effectiveness thereof by the
Commission, (ii) for a Nasdaq Notification Form for listing of additional
shares, (iii) for a filing under Regulation D as promulgated under the
Securities Act of 1933, as amended, (iv) such consents, approvals,
authorizations, registrations or qualifications as may be required under federal
or state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Purchasers and (v) the rules and
regulations of the FINRA.
          (j) To the best of our knowledge and other than as set forth in the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to,individually or in the aggregate, have a material adverse effect on
the current or future consolidated financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries; and, to the best of
our knowledge, no such proceedings are overtly threatened or overtly
contemplated by governmental authorities or overtly threatened by others.
          (k) The statements set forth in the Offering Memorandum under the
caption “Description of Notes” and “Description of Capital Stock”, insofar as
they purport to constitute a summary of the terms of the Securities and the
Stock, and under the captions “Material U.S. Federal Income Tax Considerations”,
“Plan of Distribution” and “Transfer Restrictions”, insofar as they purport to
describe the provisions of the laws and documents referred to therein, fairly
present and summarize such matters in all material respects.
          (l) Based solely on our participation in conferences with certain
officers and other representatives of the Company, you, your counsel and the
independent registered public accounting firm of the Company, at which such
conferences the contents of the Pricing Disclosure Package (which does not
include electronic road shows for purposes of this opinion), the Offering
Memorandum and related matters were discussed, nothing has come to our attention
which leads us to believe that, as of the date of the Offering Memorandum, and
at all times subsequent thereto up to and on the date hereof, each of the
documents incorporated by reference on page ___of the Offering Memorandum
(collectively, the “Incorporated Documents”) did not comply as to form with the
Exchange Act and the rules and regulations of the Commission thereunder in all
material respects at such time as they were

B-2



--------------------------------------------------------------------------------



 



filed with the Commission (it being understood that we have not verified the
accuracy or completeness of the statements contained in the Pricing Disclosure
Package, the Offering Memorandum or the Incorporated Documents (except as
expressly provided in this opinion), nor do we express any opinion or belief as
to the financial statements and schedules or other financial and statistical
data derived therefrom, included or incorporated by reference therein.
          (m) The Company is not, and after giving effect to the offering and
sale of the Securities to be issued and sold by the Company under the Purchase
Agreement and the Indenture and the application of the net proceeds from such
sale as described in the Offering Memorandum under the caption “Use of
Proceeds,” will not be required to register as an “investment company,” as such
term is defined in the Investment Company Act.
          (n) Assuming the accuracy of the representation, warranties and
agreements of the Company and the Purchasers contained in the Purchase
Agreement, no registration of the Securities under the Act, and no qualification
of an indenture under the Trust Indenture Act of 1939 with respect thereto, is
required for the offer, sale and initial resale of the Securities by the
Purchasers in the manner contemplated by the Purchase Agreement.
          Based solely on our participation in the preparation of the Offering
Memorandum, Pricing Disclosure Package and conferences with certain officers and
other representatives of the Company, you, your counsel and the independent
registered public accounting firm of the Company, at which such conferences the
contents of the Pricing Disclosure Package (which does not include electronic
road shows for purposes of this paragraph), the Offering Memorandum and related
matters were discussed, and although we assume no responsibility for the
accuracy, completeness or fairness of the Pricing Disclosure Package or the
Offering Memorandum or any amendment or supplement thereto (except as previously
provided in the opinion), on the basis of such participation, nothing has come
to our attention to cause us to believe that (A) the Pricing Disclosure Package,
as of the Applicable Time (other than the financial statements and schedules or
other Financial and statistical data derived therefrom, included or incorporated
by reference therein, as to which we express no statement of belief or opinion),
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or (B) the
Offering Memorandum and any further amendments or supplements thereto made by
the Company prior to each Time of Delivery (other than the financial statements
therein, as to which we express no statement of belief or opinion) contained as
of its date or contains as of each Time of Delivery an untrue statement of a
material fact or omitted or omits, as the case may be, to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

B-3



--------------------------------------------------------------------------------



 



Exhibit C
Form of Comfort Letter
     1. We are an independent registered public accounting firm with respect to
the Company within the meaning of the Act and the applicable rules and
regulations thereunder adopted by the Securities and Exchange Commission
(SEC) and the Public Company Accounting Oversight Board (United States) (PCAOB).
     2. In our opinion, the consolidated financial statements audited by us and
included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007 and incorporated by reference in the Offering Memorandum
comply as to form in all material respects with the applicable accounting
requirements of the Act and the Securities Exchange Act of 1934 (the “Exchange
Act”) and the related rules and regulations adopted by the SEC.
     3. We have not audited any financial statements of the Company as of any
date or for any period subsequent to December 31, 2007. We also have not audited
the effectiveness of the Company’s internal control over financial reporting as
of any date subsequent to December 31, 2007. The purpose (and therefore the
scope) of our audit for the year ended December 31, 2007 was to enable us to
express our opinion on (i) the consolidated financial statements at December 31,
2007 and for the year then ended, but not on the financial statements for any
interim period within that year, and (ii) the effectiveness of the Company’s
internal control over financial reporting, as of December 31, 2007, but not on
the effectiveness of the Company’s internal control over financial reporting as
of any date or for any period within the year ended December 31, 2007.
Therefore, we are unable to and do not express any opinion on the financial
position, results of operations or cash flows as of any other date or for any
period subsequent to December 31, 2007; or on the effectiveness of the Company’s
internal control over financial reporting as of any other date or for any period
subsequent to December 31, 2007.
     4. For purposes of this letter, we have read the 2008 minutes of the
meetings of the Board of Directors, Audit Committee and Compensation Committee
of the Board of Directors of the Company as set forth in the minutes books
through February 29, 2008, officials of the Company having advised us that the
minutes of all such meetings through that date were set forth therein, except
for the meetings of the Board of Directors on February 13, 2008; Compensation
Committee on February 12, 2008; the Unanimous Written Consent of the
Compensation Committee effective February 26, 2008; the Audit Committee on
February 12, 2008, and February 27, 2008; and the Nominating and Corporate
Governance Committee on February 12, 2008, for which minutes have not been
approved. We also have carried out other procedures to February 29, 2008 as
follows (our work did not extend to the period from March 1, 2008 to March 3,
2008, inclusive):
     a. With respect to the period from January 1, 2008 to January 31, 2008, we
have:
     (1) read the consolidated unaudited financial statements for the one month
period ended January 31st of both 2008 and 2007 furnished to us by the Company.
The financial

C-1



--------------------------------------------------------------------------------



 



information is incomplete in that it omits the statements of stockholders’
equity and cash flows and other footnote disclosures. Company officials have
advised us that no such financial statements as of any date or for any period
subsequent to January 31, 2008 were available; and
     (2) inquired of Company officials who have responsibility for financial and
accounting matters as to whether the unaudited condensed consolidated financial
statements referred to under 4.a.(1) are stated on a basis substantially
consistent with that of the audited financial statements incorporated by
reference in the Offering Memorandum.
     The foregoing procedures do not constitute an audit conducted in accordance
with the standards of the PCAOB. Also, they would not necessarily reveal matters
of significance with respect to comments in the following paragraphs.
Accordingly, we make no representation as to the sufficiency of the foregoing
procedures for your purposes.
     5. Nothing came to our attention as a result of the foregoing procedures
that caused us to believe that at January 31, 2008 there was any change in
capital stock (other than activity under the Company’s employee and director
stock purchase and option plans), increase in long-term debt or any decrease in
consolidated assets or stockholders’ equity of the company as compared with
amounts shown in the December 31, 2007 audited consolidated balance sheet,
incorporated by reference in the Offering Memorandum, or for the period from
January 1, 2008 to January 31, 2008, there were any decreases, as compared with
the corresponding period in the preceding year in consolidated revenues or
increases, as compared with the corresponding period in the preceding year, in
the consolidated loss from operations or the total or per-share amounts of
consolidated net loss, except in all instances for increases or decreases that
the Offering Memorandum discloses have occurred or may occur.
     6. As mentioned under 4.a. above, Company officials have advised us that no
financial statements as of any date or for any period subsequent to January 31,
2008 are available; accordingly, the procedures carried out by us with respect
to changes in financial statement items after January 31, 2008 have, of
necessity, been even more limited than those with respect to the periods
referred to in 4. above. We have inquired of Company officials who have
responsibility for financial and accounting matters as to whether: (i) at
February 29, 2008, there was no change in capital stock (other than activity
under the Company’s employee and director stock purchase and option plans),
increase in long-term debt or any decrease in consolidated assets or
stockholders’ equity of the Company as compared with the amounts shown on the
December 31, 2007 audited consolidated balance sheet incorporated by reference
in the Offering Memorandum, or (ii) for the period from January 1, 2008 to
February 29, 2008, there was any decrease, as compared with the corresponding
period in the preceding year, in consolidated revenues or increases, as compared
with the corresponding period in the preceding year, in the consolidated loss
from operations or the total or per-share amounts of consolidated net loss. On
the basis of these inquiries and our reading of the minutes as described in 4.
above, nothing came to our attention that caused us to believe that there was
any such increase or decrease, except in all instances for changes, increases or
decreases which the Offering Memorandum discloses have occurred or may occur.

C-2